Exhibit 10.1

ASSET PURCHASE AGREEMENT

This Asset Purchase Agreement (this “Agreement”), dated as of March 12, 2019, is
entered into between Big Ten Ribs, Inc., a Wisconsin corporation (the “Seller”)
and Famous Dave’s RIBS, Inc., a Minnesota corporation (“Buyer”).

RECITALS

WHEREAS,  Seller wishes to sell to Buyer, and Buyer wishes to purchase from
Seller, the rights of Seller to the Purchased Assets (as defined herein),
subject to the terms and conditions set forth herein;

NOW, THEREFORE, in consideration of the mutual covenants and agreements
hereinafter set forth and for other good and valuable consideration, the receipt
and sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:

ARTICLE I

Purchase and Sale

Section 1.01 Purchase and Sale of Assets. Subject to the terms and conditions
set forth herein, Seller shall sell, assign, transfer, convey and deliver to
Buyer, and Buyer shall purchase from Seller, all of Seller’s right, title and
interest in the assets (including vehicles as listed) set forth on ‎Section 1.01
of the disclosure schedules (“Disclosure Schedules”) attached hereto (the
“Scheduled Assets”).  In addition, Buyer shall purchase from Seller all current
and useful unexpired inventory (including liquor inventory, food and food
supplies, beverages, condiments, paper supplies, cleaning supplies, uniforms,
smallwares and other operating supplies) of Seller held for use or sale by
Seller as of the Closing in connection with the operation of the Famous Dave’s®
restaurants located at 5665 Bay Road, Saginaw, MI 48604 (the “Saginaw Site”),
G-3558 Miller Road, Flint, MI 48507 (the “Flint Site”), and  4757 Monroe Street,
Toledo OH, 43623 (the “Toledo Site” with the Saginaw Site and the Toledo Site
collectively the “Sites” or individually a “Site”) (collectively, “Restaurant
Inventory”) and all cash drawer and petty cash amounts remaining at the Sites as
of Closing (the “Purchased Cash,” and together with the Scheduled Assets and the
Restaurant Inventory, the “Purchased Assets”).  Seller is conveying the
Purchased Assets to Buyer and Buyer is purchasing the Purchased Assets free and
clear of any mortgage, pledge, lien, charge, security interest, claim or other
encumbrance (“Encumbrance”). 

Section 1.02 Assumption of Liabilities. Except for the gift card liability for
the restaurants, which amount shall be as reported by Givex/SVS, certain
equipment leases the Buyer wishes to assume as listed on Section 1.02 of the
Disclosure Schedule, and obligations under the lease of the Flint Site accruing
post-closing (the “Assumed Liability”), Buyer shall not assume any liabilities
or obligations of Seller of any kind, whether known or unknown, contingent,
matured or otherwise, whether currently existing or hereinafter created
(“Excluded Liability”).

Section 1.03 Purchase Price. The aggregate purchase price for the Purchased
Assets shall be $68,983.00 plus the assumption by Buyer of the Assumed
Liability, plus an amount equal to the book value of the Restaurant Inventory,
as reflected on Seller’s most recent unaudited financial statement as of the
Closing Date, plus Purchased Cash.  Buyer shall pay



--------------------------------------------------------------------------------

 

 

Seller for Restaurant Inventory and the Purchased Cash within 10 days of the
Closing Date.  Buyer shall pay Seller the other elements of the Purchase Price
as of Closing. The Buyer reserves the right to withhold any amount of the
Purchase Price to satisfy any amounts outstanding from the Seller to the Buyer
or Buyer’s Parent, as defined below, prior to Closing. 

Section 1.04 Allocation of Purchase Price. Seller and Buyer agree to allocate
the Purchase Price among the Purchased Assets for all purposes (including tax
and financial accounting) as agreed by their respective accountants, negotiating
in good faith on their behalf. Buyer and Seller shall file all tax returns
(including amended returns and claims for refund) and information reports in a
manner consistent with such allocation and each party shall execute and timely
file a Form 8594 consistent with the Purchase Price allocation, after exchanging
mutually acceptable drafts of such form (and any equivalent state, municipal,
county, local, foreign, or other tax forms).

Section 1.05 Withholding Tax. Buyer shall be entitled to deduct and withhold
from the Purchase Price all taxes that Buyer may be required to deduct and
withhold under any applicable tax law. All such withheld amounts shall be
treated as delivered to Seller hereunder.  Currently no withholding of taxes is
anticipated by the parties to this Agreement.

Section 1.06 Prorations.  Rent paid by Seller, pursuant to the Leases being
assigned by this Agreement, for the month in which the Closing occurs shall be
prorated and Seller shall be entitled to reimbursement of that portion of the
month following at Closing. 

ARTICLE II
Closing

Section 2.01 Closing. The closing of the transactions contemplated by this
Agreement (the “Closing”) shall take place on April 8, 2019, or as soon as
legally available thereafter for the Buyer to run the restaurants in the same
manner as the Seller (the “Closing Date”), by electronic exchange of signed
documents. The consummation of the transactions contemplated by this Agreement
shall be deemed to occur at 12:01 a.m. on the Closing Date.

Section 2.02 Closing Deliverables. 

(a) At the Closing,  Seller shall deliver to Buyer the following:

(i) a bill of sale in form and substance satisfactory to Buyer and duly executed
by Seller, transferring the Purchased Assets to Buyer and blank endorsed vehicle
titles in a form acceptable to the Buyer;

(ii) if available at the time of Closing, or as soon as practical after Closing,
an executed lease with the Buyer and landlord or an Assignment and Assumption of
Lease in form and substance satisfactory to Buyer for the Flint Site which
releases the Seller from any continuing obligation of the Seller under the lease
of the Madison Site (the “Assignment and Assumption of Lease”) and leases duly
executed by the Seller for the Saginaw Site and the Toledo Site (collectively
the “Leases”);





--------------------------------------------------------------------------------

 

 

(iii) an Interim Management Agreement in form and substance satisfactory to
Buyer (the “Interim Management Agreement”) and duly executed by Seller if
required for the transfer of the Transferred Permits as referred to in ‎Section
3.024 to the Buyer;

(iv) copies of all consents, approvals, waivers and authorizations referred to
in ‎Section 3.02 of the Disclosure Schedule as well as those required to
transfer the Transferred Permits as referred to in ‎Section 3.024 of the
Disclosure Schedule;

(v) a certificate pursuant to Treasury Regulations Section 1.1445-2(b) that
Seller is not a foreign person within the meaning of Section 1445 of the
Internal Revenue Code duly executed by Seller;

(vi) a certificate of the Secretary or Assistant Secretary (or equivalent
officer or manager) of Seller certifying as to (A) the resolutions of the
members of Seller, duly adopted and in effect, which authorize the execution,
delivery and performance of this Agreement and the transactions contemplated
hereby; and (B) the names and signatures of the officers or managers of Seller
authorized to sign this Agreement and the documents to be delivered hereunder;
and

(vii) such other customary instruments of transfer, assumption, filings or
documents, in form and substance reasonably satisfactory to Buyer, as may be
required to give effect to this Agreement.

(b) At the Closing,  Buyer shall deliver to Seller the following:

(i) the amount of the Purchase Price payable at Closing by wire of immediately
available funds to an account designated by the Seller minus (1) any amounts
which will be delivered to vendors of the Seller or to the Seller for any
amounts due or necessary to carry on the business between the date of this
Agreement and the Closing as set forth in 1.03 or; (2) any amounts the Seller
owes to the Buyer.

(ii) if available at the time of Closing, the Assignment and Assumption of Lease
or lease for the Flint Site duly executed by Buyer;

(iii) Leases executed by the Buyer;

(iv) the Interim Management Agreement duly executed by the Buyer, if required
for the transfer of the Transferred Permits as referred to in ‎Section 3.024 to
the Buyer;

(v) a release of any liability or obligations under the franchise agreements
entered into between Famous Dave’s of America, Inc., the (“Buyer’s Parent”), and
Seller;





--------------------------------------------------------------------------------

 

 

(vi) copies of all consents and authorizations referred to in ‎Section 4.02 of
the Disclosure Schedules; and

(vii) such other customary instruments of transfer, assumption, filings or
documents, in form and substance reasonably satisfactory to Seller, as may be
required to give effect to this Agreement.

ARTICLE III
Representations and warranties of seller

Seller represents and warrants to Buyer that the statements contained in this
‎ARTICLE III are true and correct as of the date hereof. For purposes of this
‎ARTICLE III, “Seller’s knowledge,” “knowledge of Seller” and any similar
phrases shall mean the actual or constructive knowledge of any member of Seller,
after due inquiry.

Section 3.01 Organization and Authority of Seller;  Enforceability. Seller is a
corporation company duly organized, validly existing and in good standing under
the laws of the state of Wisconsin.  Seller has full power and authority to
enter into this Agreement and the documents to be delivered hereunder, to carry
out its obligations hereunder and to consummate the transactions contemplated
hereby.  The execution, delivery and performance by Seller of this Agreement and
the documents to be delivered hereunder and the consummation of the transactions
contemplated hereby have been duly authorized by all requisite action on the
part of Seller.  This Agreement and the documents to be delivered hereunder have
been duly executed and delivered by Seller, and (assuming due authorization,
execution and delivery by Buyer) this Agreement and the documents to be
delivered hereunder constitute legal, valid and binding obligations of Seller,
enforceable against Seller in accordance with their respective terms.

Section 3.02 No Conflicts;  Consents. Except as set forth in Section 3.02 of the
Disclosure Schedules, the execution, delivery and performance by Seller of this
Agreement and the documents to be delivered hereunder, and the consummation of
the transactions contemplated hereby, do not and will not: (a) violate or
conflict with the certificate of incorporation, by-laws or other organizational
documents of Seller;  (b) violate or conflict with any judgment, order, decree,
statute, law, ordinance, rule or regulation applicable to Seller or the
Purchased Assets;  (c) conflict with, or result in (with or without notice or
lapse of time or both) any violation of, or default under, or give rise to a
right of termination, acceleration or modification of any obligation or loss of
any benefit under any contract or other instrument to which Seller is a party or
to which any of the Purchased Assets are subject; or (d) result in the creation
or imposition of any Encumbrance on the Purchased Assets. No consent, approval,
waiver or authorization is required to be obtained by Seller from any person or
entity (including any governmental authority) in connection with the execution,
delivery and performance by Seller of this Agreement and the consummation of the
transactions contemplated hereby.

Section 3.03 Title to Purchased Assets. Seller owns and has good title to the
Purchased Assets, free and clear of Encumbrances.  Prior to Closing, the Buyer
shall have the ability to inspect the physical character of the Purchased
Assets.  THE SELLER EXPRESSLY WARRANTS THAT AT THE TIME OF CLOSING, THE
PURCHASED ASSETS ARE FREE AND CLEAR OF ENCUMBRANCES. The Purchased Assets will
be conveyed in “AS IS,



--------------------------------------------------------------------------------

 

 

WHERE IS” condition, with all defects, latent or patent.  THE BUYER EXPRESSLY
AGREES THAT EXCEPT AS OTHERWISE SET FORTH IN THIS AGREEMENT, THERE ARE AND SHALL
BE NO IMPLIED WARRANTIES OF MERCHANTABILITY, HABITABILITY, FITNESS FOR A
PARTICULAR PURPOSE OR OF ANY OTHER KIND ARISING OUT OF THIS AGREEMENT, AND THERE
ARE NO WARRANTIES WHICH EXTEND BEYOND THOSE EXPRESSLY SET FORTH IN THIS
AGREEMENT.

Section 3.04 Permits. ‎Section 3.04 of the Disclosure Schedules lists all
permits, licenses, franchises, approvals, authorizations, registrations,
certificates, variances and similar rights obtained from governmental
authorities included in the Purchased Assets (the “Transferred Permits”). The
Transferred Permits are valid and in full force and effect. All fees and charges
with respect to such Transferred Permits as of the date hereof have been paid in
full. No event has occurred that, with or without notice or lapse of time or
both, would reasonably be expected to result in the revocation, suspension,
lapse or limitation of any Transferred Permit.

Section 3.05 Non-foreign Status. Seller is not a “foreign person” as that term
is used in Treasury Regulations Section 1.1445-2.

Section 3.06 Compliance With Laws Seller has complied, and is now complying,
with all applicable federal, state and local laws and regulations applicable to
ownership and use of the Purchased Assets.

Section 3.07 Legal Proceedings. There is no claim, action, suit, proceeding or
governmental investigation (“Action”) of any nature pending or, to Seller’s
knowledge, threatened against or by Seller (a) relating to or affecting the
Purchased Assets; or (b) that challenges or seeks to prevent, enjoin or
otherwise delay the transactions contemplated by this Agreement. No event has
occurred or circumstances exist that may give rise to, or serve as a basis for,
any such Action.

Section 3.08 Brokers. No broker, finder or investment banker is entitled to any
brokerage, finder’s or other fee or commission in connection with the
transactions contemplated by this Agreement based upon arrangements made by or
on behalf of Seller.

Section 3.09 Full Disclosure. No representation or warranty by Seller in this
Agreement and no statement contained in the Disclosure Schedules to this
Agreement or any certificate or other document furnished or to be furnished to
Buyer pursuant to this Agreement contains any untrue statement of a material
fact, or omits to state a material fact necessary to make the statements
contained therein, in light of the circumstances in which they are made, not
misleading. The Seller shall assist the Buyer in any remaining documentation or
audit requirements the Buyer may request.

Section 3.10 General Release and Covenant Not to Sue.

(a) The Seller, their successors and the current and former owners,
shareholders, directors, officers, employees, agents, attorneys,
representatives, and insurers of said corporations, firms, associations,
partnerships, and entities, and their guardians, successors, assigns, heirs,
executors, and administrators hereby IRREVOCABLY AND UNCONDITIONALLY RELEASES,
ACQUITS, AND



--------------------------------------------------------------------------------

 

 

FOREVER DISCHARGES Famous Dave’s of America, Inc. and the Buyer from any and all
claims, complaints, grievances, liabilities, obligations, promises, agreements,
damages, causes of action, rights, debts, demands, controversies, costs, losses,
and expenses(including attorneys' fees and expenses) whatsoever other than any
arising under this Agreement or Famous Dave’s of America, Inc. under the
respective franchise agreements, under any municipal, local, state, or federal
law, common or statutory, including, but in no way limited to, claims arising
under the Agreement or the franchise agreements for any actions or omissions
whatsoever, whether known or unknown and whether connected with the franchise
agreements or which existed or may have existed prior to, or contemporaneously
with, the execution of this Agreement.

(b) Buyer’s Parent, their successors and the current and former owners,
shareholders, directors, officers, employees, agents, attorneys,
representatives, and insurers of said corporations, firms, associations,
partnerships, and entities, and their guardians, successors, assigns, heirs,
executors, and administrators hereby IRREVOCABLY AND UNCONDITIONALLY RELEASES,
ACQUITS, AND FOREVER DISCHARGES the Seller from any and all claims, complaints,
grievances, liabilities, obligations, promises, agreements, damages, causes of
action, rights, debts, demands, controversies, costs, losses, and
expenses(including attorneys' fees and expenses) that arise under the respective
franchise agreements.

 

ARTICLE IV
Representations and warranties of buyer

Buyer represents and warrants to Seller that the statements contained in this
‎ARTICLE IV are true and correct as of the date hereof. For purposes of this
‎ARTICLE IV, “Buyer’s knowledge,” “knowledge of Buyer” and any similar phrases
shall mean the actual knowledge of any officer of Buyer, with no duty of
inquiry.

Section 4.01 Organization and Authority of Buyer; Enforceability. Buyer is a
corporation duly organized, validly existing and in good standing under the laws
of the state of Minnesota. Buyer has full corporate power and authority to enter
into this Agreement and the documents to be delivered hereunder, to carry out
its obligations hereunder and to consummate the transactions contemplated
hereby.  The execution, delivery and performance by Buyer of this Agreement and
the documents to be delivered hereunder and the consummation of the transactions
contemplated hereby have been duly authorized by all requisite corporate action
on the part of Buyer.  This Agreement and the documents to be delivered
hereunder have been duly executed and delivered by Buyer, and (assuming due
authorization, execution and delivery by Seller) this Agreement and the
documents to be delivered hereunder constitute legal, valid and binding
obligations of Buyer enforceable against Buyer in accordance with their
respective terms.

Section 4.02 No Conflicts;  Consents. Except as set forth in Section 4.02 of the
Disclosure Schedules, the execution, delivery and performance by Buyer of this
Agreement and the documents to be delivered hereunder, and the consummation of
the transactions



--------------------------------------------------------------------------------

 

 

contemplated hereby, do not and will not: (a) violate or conflict with the
certificate of incorporation, by-laws or other organizational documents of
Buyer; or (b) violate or conflict with any judgment, order, decree, statute,
law, ordinance, rule or regulation applicable to Buyer. No consent, approval,
waiver or authorization is required to be obtained by Buyer from any person or
entity (including any governmental authority) in connection with the execution,
delivery and performance by Buyer of this Agreement and the consummation of the
transactions contemplated hereby.

Section 4.03 Legal Proceedings. There is no Action of any nature pending or, to
Buyer’s knowledge, threatened against or by Buyer that challenges or seeks to
prevent, enjoin or otherwise delay the transactions contemplated by this
Agreement. No event has occurred or circumstances exist that may give rise to,
or serve as a basis for, any such Action.

Section 4.04 Brokers. No broker, finder or investment banker is entitled to any
brokerage, finder’s or other fee or commission in connection with the
transactions contemplated by this Agreement based upon arrangements made by or
on behalf of Buyer.

ARTICLE V

Covenants

Section 5.01 Public Announcements. Unless otherwise required by applicable law
or stock exchange requirements, neither party shall make any public
announcements regarding this Agreement or the transactions contemplated hereby
without the prior written consent of the other party (which consent shall not be
unreasonably withheld or delayed).

Section 5.02 Bulk Sales Laws. The parties hereby waive compliance with the
provisions of any bulk sales, bulk transfer or similar laws of any jurisdiction
that may otherwise be applicable with respect to the sale of any or all of the
Purchased Assets to Buyer.

Section 5.03 Transfer Taxes. All transfer, documentary, sales, use, stamp,
registration, value added and other such taxes and fees (including any penalties
and interest) incurred in connection with this Agreement and the documents to be
delivered hereunder shall be borne and paid by Seller when due, with the
exception of any sales or transfer taxes related to the sale and purchase of
vehicles which tax shall be borne by the Buyer.  Seller shall, at its own
expense, timely file any tax return or other document with respect to such taxes
or fees (Buyer shall file any required forms regarding the transfer of the title
of vehicles and shall cooperate with respect thereto as necessary).

Section 5.04 Further Assurances; Transfer of Intoxicating Beverage Inventory. 

(a) Following the Closing, each of the parties hereto shall execute and deliver
such additional documents, instruments, conveyances and assurances and take such
further actions as may be reasonably required to carry out the provisions hereof
and give effect to the transactions contemplated by this Agreement and the
documents to be delivered hereunder.





--------------------------------------------------------------------------------

 

 

(b) On the date on which Buyer receives a liquor license for the sale of
intoxicating beverages at each of the Sites, which is anticipated to be [April
1, 2019], Seller shall deliver to Buyer a Bill of Sale for all inventory of
Liquor Inventory located at or intended to be used at such premises, and as of
the date of conveyance, the Liquor Inventory shall be considered Purchased
Assets hereunder.   The parties to this Agreement acknowledge that due to the
eclectic requirements of various liquor licensing authorities each Site may have
varying closing dates.

Section 5.05 Non-Compete with Buyer. As consideration for entering into this
Agreement, Seller shall agree to enter into a restrictive covenants in a form
acceptable to Buyer, agreeing not to: (i) compete with Famous Dave’s© Restaurant
for a period of three years after the closing within five miles of any current
Famous Dave’s© Restaurant, on their own account or as an employee, principal,
agent, independent contractor, consultant, affiliate, licensee, partner officer,
director or owner of any other person, firm, Entity, partnership or corporation,
own, operate, lease, franchise, conduct, engage in, be connected with, have any
interest in or assist any person or entity engaged in any full or quick service
Barbecue-Style Restaurant which is located within five miles of the Seller,
within five miles of any other Famous Dave's© Restaurant, or within any
exclusive area granted by Famous Dave's or any affiliate of Famous Dave's
pursuant to a Development Agreement or other territorial agreement  following
the closing by not opening a restaurant that resembles a barbeque themed
restaurant with offerings that include, but not limited to, smoked pork ribs,
smoked brisket, corn muffins and barbeque beans, and (ii) hire or solicit any
employee of the Business or encourage any such employee to leave such employment
for a period of one year following the closing.

Section 5.06 Mutual Non-Disparagement. Subject to applicable law, each of the
parties covenants and agrees that neither it nor any of its respective agents,
subsidiaries, affiliates, successors, assigns, officers, key employees or
directors, will in any way publicly disparage, call into disrepute, defame,
slander or otherwise criticize the other parties or such other parties'
subsidiaries, affiliates, successors, assigns, officers (including any current
officer of a party or a parties' subsidiaries who no longer serves in such
capacity following the execution of this Agreement), directors (including any
current director of a party or a parties' subsidiaries who no longer serves in
such capacity following the execution of this Agreement), employees,
shareholders, agents, attorneys or representatives, or any of their products or
services, in any manner that would damage the business or reputation of such
other parties, their products or services or their subsidiaries, affiliates,
successors, assigns, officers (or former officers), directors (or former
directors), employees, shareholders, agents, attorneys or representatives.

ARTICLE VI

Indemnification

Section 6.01 Survival. All representations, warranties, covenants and agreements
contained herein and all related rights to indemnification shall survive the
Closing as follows: (i)  with respect to any claim by the Seller or Buyer
against the other party based on a claim made or action brought by a third
party, for the same period as the applicable statute of limitations with respect
to such claim or action; and (ii) with respect to any claim by the Seller or
Buyer against the other party not based on such a claim or action, for a period
of six (6) months, provided



--------------------------------------------------------------------------------

 

 

further that either parties’ liability for all claim(s) made by the other party
shall be limited to the sum of $1,000,000.00 and shall be based on actual
loss(es) within such six (6) month period.

Section 6.02 Indemnification By Seller. Seller shall, jointly and severally,
defend, indemnify and hold harmless Buyer, its affiliates and their respective
stockholders, directors, officers and employees from and against all claims,
judgments, damages, liabilities, settlements, losses, costs and expenses,
including attorneys’ fees and disbursements, arising from or relating to:

(a) any inaccuracy in or breach of any of the representations or warranties of
Seller contained in this Agreement or any document to be delivered hereunder;

(b) any breach or non-fulfillment of any covenant, agreement or obligation to be
performed by Seller pursuant to this Agreement or any document to be delivered
hereunder; or

(c) any Excluded Asset or Excluded Liability.

Section 6.03 Indemnification By Buyer. Buyer shall defend, indemnify and hold
harmless Seller, its affiliates and their respective stockholders, directors,
officers and employees from and against all claims, judgments, damages,
liabilities, settlements, losses, costs and expenses, including attorneys’ fees
and disbursements, arising from or relating to:

(a) any inaccuracy in or breach of any of the representations or warranties of
Buyer contained in this Agreement or any document to be delivered hereunder; 

(b) any breach or non-fulfillment of any covenant, agreement or obligation to be
performed by Buyer pursuant to this Agreement or any document to be delivered
hereunder;  

(c) the Assumed Liability; or

(d) ownership or use of the Purchased Assets by the Buyer arising after the
Closing.

Section 6.04 Indemnification Procedures. Whenever any claim shall arise for
indemnification hereunder, the party entitled to indemnification (the
“Indemnified Party”) shall promptly provide written notice of such claim to the
other party (the “Indemnifying Party”). In connection with any claim giving rise
to indemnity hereunder resulting from or arising out of any Action by a person
or entity who is not a party to this Agreement, the Indemnifying Party, at its
sole cost and expense and upon written notice to the Indemnified Party, may
assume the defense of any such Action with counsel reasonably satisfactory to
the Indemnified Party. The Indemnified Party shall be entitled to participate in
the defense of any such Action, with its counsel and at its own cost and
expense. If the Indemnifying Party does not assume the defense of any such
Action, the Indemnified Party may, but shall not be obligated to, defend against
such Action in such manner as it may deem appropriate, including, but not
limited to, settling such Action, after giving notice of it to the Indemnifying
Party, on such terms as the Indemnified Party may deem appropriate and no action
taken by the Indemnified Party in accordance with



--------------------------------------------------------------------------------

 

 

such defense and settlement shall relieve the Indemnifying Party of its
indemnification obligations herein provided with respect to any damages
resulting therefrom. The Indemnifying Party shall not settle any Action without
the Indemnified Party’s prior written consent (which consent shall not be
unreasonably withheld or delayed).

Section 6.05 Tax Treatment of Indemnification Payments. All indemnification
payments made by Seller under this Agreement shall be treated by the parties as
an adjustment to the Purchase Price for tax purposes, unless otherwise required
by law.

Section 6.06 Effect of Investigation. Buyer’s right to indemnification or other
remedy based on the representations, warranties, covenants and agreements of
Seller contained herein will not be affected by any investigation conducted by
Buyer with respect to, or any knowledge acquired by Buyer at any time, with
respect to the accuracy or inaccuracy of or compliance with, any such
representation, warranty, covenant or agreement.

Section 6.07 Cumulative Remedies. The rights and remedies provided in this
‎ARTICLE VI are cumulative and are in addition to and not in substitution for
any other rights and remedies available at law or in equity or otherwise.

 

ARTICLE VII

Miscellaneous

Section 7.01 Expenses. All costs and expenses incurred in connection with this
Agreement and the transactions contemplated hereby shall be paid by the party
incurring such costs and expenses.

Section 7.02 Notices. All notices, requests, consents, claims, demands, waivers
and other communications hereunder shall be in writing and shall be deemed to
have been given (a) when delivered by hand (with written confirmation of
receipt); (b) when received by the addressee if sent by a nationally recognized
overnight courier (receipt requested); (c) on the date sent by facsimile or
e-mail of a PDF document (with confirmation of transmission) if sent during
normal business hours of the recipient, and on the next business day if sent
after normal business hours of the recipient; or (d) on the third day after the
date mailed, by certified or registered mail, return receipt requested, postage
prepaid. Such communications must be sent to the respective parties at the
following addresses (or at such other address for a party as shall be specified
in a notice given in accordance with this ‎Section 7.02):

If to Seller:

Big Ten Ribs, Inc.

Attn: Tom Purdy

6600 N Ballard Road

Appleton, WI 54913

 



--------------------------------------------------------------------------------

 

 

If to Buyer:

FAMOUS DAVE’S RIBS, INC.

12701 Whitewater Drive, Suite 190

Minnetonka, MN 55343

Facsimile:(952) 294-1301

Attention:Corporate Counsel

 

 

Section 7.03 Headings. The headings in this Agreement are for reference only and
shall not affect the interpretation of this Agreement.

Section 7.04 Severability. If any term or provision of this Agreement is
invalid, illegal or unenforceable in any jurisdiction, such invalidity,
illegality or unenforceability shall not affect any other term or provision of
this Agreement or invalidate or render unenforceable such term or provision in
any other jurisdiction.

Section 7.05 Entire Agreement. This Agreement and the documents to be delivered
hereunder constitute the sole and entire agreement of the parties to this
Agreement with respect to the subject matter contained herein, and supersede all
prior and contemporaneous understandings and agreements, both written and oral,
with respect to such subject matter. In the event of any inconsistency between
the statements in the body of this Agreement and the documents to be delivered
hereunder, the Exhibits and Disclosure Schedules (other than an exception
expressly set forth as such in the Disclosure Schedules), the statements in the
body of this Agreement will control.

Section 7.06 Successors and Assigns. This Agreement shall be binding upon and
shall inure to the benefit of the parties hereto and their respective successors
and permitted assigns. Neither party may assign its rights or obligations
hereunder without the prior written consent of the other party, which consent
shall not be unreasonably withheld or delayed. No assignment shall relieve the
assigning party of any of its obligations hereunder.

Section 7.07 No Third-party Beneficiaries. Except as provided in ‎ARTICLE VI,
this Agreement is for the sole benefit of the parties hereto and their
respective successors and permitted assigns and nothing herein, express or
implied, is intended to or shall confer upon any other person or entity any
legal or equitable right, benefit or remedy of any nature whatsoever under or by
reason of this Agreement.

Section 7.08 Amendment and Modification. This Agreement may only be amended,
modified or supplemented by an agreement in writing signed by each party hereto.

Section 7.09 Waiver. No waiver by any party of any of the provisions hereof
shall be effective unless explicitly set forth in writing and signed by the
party so waiving. No waiver by any party shall operate or be construed as a
waiver in respect of any failure, breach or default not expressly identified by
such written waiver, whether of a similar or different character, and whether
occurring before or after that waiver. No failure to exercise, or delay in
exercising, any right, remedy, power or privilege arising from this Agreement
shall operate or be construed as a



--------------------------------------------------------------------------------

 

 

waiver thereof; nor shall any single or partial exercise of any right, remedy,
power or privilege hereunder preclude any other or further exercise thereof or
the exercise of any other right, remedy, power or privilege.

Section 7.10 Governing Law. This Agreement shall be governed by and construed in
accordance with the internal laws of the State of Minnesota without giving
effect to any choice or conflict of law provision or rule (whether of the State
of Minnesota or any other jurisdiction).

Section 7.11 Submission to Jurisdiction. Any legal suit, action or proceeding
arising out of or based upon this Agreement or the transactions contemplated
hereby may be instituted in the federal courts of the United States of America
or the courts of the State of Minnesota in each case located in the city of
Minneapolis and county of Hennepin, and each party irrevocably submits to the
exclusive jurisdiction of such courts in any such suit, action or proceeding.

Section 7.12 Waiver of Jury Trial. Each party acknowledges and agrees that any
controversy which may arise under this Agreement is likely to involve
complicated and difficult issues and, therefore, each such party irrevocably and
unconditionally waives any right it may have to a trial by jury in respect of
any legal action arising out of or relating to this Agreement or the
transactions contemplated hereby.

Section 7.13 Specific Performance. The parties agree that irreparable damage
would occur if any provision of this Agreement were not performed in accordance
with the terms hereof and that the parties shall be entitled to specific
performance of the terms hereof, in addition to any other remedy to which they
are entitled at law or in equity.

Section 7.14 Counterparts. This Agreement may be executed in counterparts, each
of which shall be deemed an original, but all of which together shall be deemed
to be one and the same agreement. A signed copy of this Agreement delivered by
facsimile, e-mail or other means of electronic transmission shall be deemed to
have the same legal effect as delivery of an original signed copy of this
Agreement.

[signature page follows]







--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
as of the date first written above by their respective officers thereunto duly
authorized.

 

 

 

  

 

BIG TEN RIBS, INC.

 

By:

/s/ Thomas Purdy

Name:

Thomas Purdy

Title:

President 

 

 

FAMOUS DAVE’S RIBS, INC.

 

 

By:

/s/ Paul M. Malazita

Name:

Paul M. Malazita

Title:

Chief Financial Officer

 

 

 

 

 

  

 



 



--------------------------------------------------------------------------------